Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about June 13, 1994, which denied defendant’s motion (a) to enforce the judgment of divorce dated June 1, 1987 and entered July 29, 1987, directing plaintiff to pay for all college expenses of the children of the marriage and compelling plaintiff to make full restitution to the children for all past college expenses paid by the children and (b) for counsel fees in the sum of $10,000.00 incurred in connection with the prosecution of this motion, and granted plaintiff’s cross-motion to dismiss defendant’s motion, unanimously affirmed, with costs.
Although defendant had standing to seek enforcement of the provision in the parties’ Separation Agreement and divorce judgment obligating plaintiff to pay the children’s college expenses, the IAS Court correctly held that plaintiff had not violated the Agreement and the New York Uniform Gifts to Minors Act (EPTL 7-4.1 et seq.) by directing the children to use their custodial accounts, which were funded by plaintiff, to pay their college expenses. The court also did not improperly exercise its discretion in denying defendant an award of counsel fees. Concur—Kupferman, J. P., Ross, Rubin and Williams, JJ.